Citation Nr: 1419176	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include an adjustment order, not otherwise specified (NOS), posttraumatic stress disorder (PTSD), and an anxiety disorder.

2.  Entitlement to service connection for an adjustment disorder NOS.

3.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to October 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claims in March 2013 to afford the Veteran a travel board hearing before a Veterans Law Judge (VLJ) at the RO.  This hearing was conducted by the undersigned VLJ in June 2013, and a transcript of the hearing has been associated with the claims folder.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

As discussed in further detail in the following decision, the Board reopens the claim of entitlement to service connection for an acquired psychiatric disorder and grants service connection for an adjustment disorder.  However, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD.

2.  The evidence received since the August 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an adjustment disorder, NOS.

3.  The Veteran has a current diagnosis of adjustment disorder NOS that has been related by competent medical evidence to his period of military service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final August 2007 rating decision is new and material; the criteria to reopen the claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for an adjustment disorder NOS have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection for an adjustment disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence added to the claims folder since the August 2007 rating decision includes a March 2009 mental health evaluation report which noted that the Veteran meets the diagnostic criteria for PTSD and an October 2009 C&P examination which diagnosed the Veteran with adjustment disorder NOS.  At the time of the August 2007 denial, the Veteran had not been diagnosed with either PTSD or an adjustment disorder.  This evidence was not before the RO in August 2007 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the final August 2007 decision and the claim must be reopened.

III.  Legal Criteria - Service Connection

The Veteran contends that he is entitled to service connection for an adjustment disorder NOS as a result of his active service and the Board agrees.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an October 2009 Compensation and Pension (C&P) examination, the Veteran was diagnosed with adjustment disorder, NOS.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  As shown on the Veteran's DD Form 214, the Veteran served in Kuwait and Iraq from January 2003 to July 2003.  His military occupational specialty was as an M1 armor crewman.  The Board finds that the Veteran's statements regarding his time in Iraq to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, the Veteran's statement regarding his duties as a tank driver in the Karbala gap in Iraq, in April 2003, as well as in Baghdad, to qualify as an in-service incurrence.

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In his October 2009 C&P examination, the VA examiner opined that "[the Veteran] does experience Adjustment disorder NOS and a portion of his symptoms may be related to or IS CAUSED BY OR A RESULT OF military service as well as current multiple stressors."

Accordingly, the Board finds that the Veteran's adjustment disorder NOS was incurred in-service and that there is a nexus between the Veteran's adjustment disorder and his current diagnosis of adjustment disorder NOS.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

In light of the above, the Veteran has been diagnosed with an adjustment disorder NOS.  This disability is not a 'chronic disease' under 38 C.F.R. § 3.309(a).  Thus considerations under 38 C.F.R § 3.303(b) are not warranted.  Walker, supra.

As such, service connection for adjustment disorder NOS is warranted.  38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD, now recharacterized as an acquired psychiatric disorder, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for an adjustment disorder, NOS, is granted.


REMAND

There are conflicting diagnoses as to whether the Veteran has PTSD.  As such, a new VA examination is warranted to clarify the Veteran's psychological disabilities, other than the newly serviced connected adjustment disorder, and its etiology.

In a March 2009 private health evaluation report, the examiner determined that the Veteran meets the diagnostic criteria for PTSD, and that this disorder was directly related to events witnessed while serving in Iraq.  In a September 2009 Social Security Administration (SSA) disability determination, the Veteran was diagnosed with anxiety related disorders and it was noted that he had chronic PTSD.  Additionally, an October 2009 Department of Disability Determinations disability evaluation noted that "[a] medically determinable impairment is present that does not precisely satisfy the diagnostic criteria above," and PTSD was listed.  However, in an October 2009 C&P examination, the examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis.  As such, a new VA examination is necessary to reconcile these conflicting diagnoses.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his claimed psychiatric disabilities.  All requests for records and responses must be associated with the claims folder.

2. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD and anxiety disorders.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and any other pertinent psychiatric disorders currently shown, excluding an adjustment disorder which is already service connected.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a. Clarify whether the Veteran meets the criteria for PTSD and if so, please explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis, to include the Veteran's reported stressors in Iraq, or any other possible stressor, is at least as likely as not (a 50 percent or higher degree of probability) sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressor.  The examiner shall assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to PTSD.

b. Clarify whether the Veteran meets the criteria for any other psychological disability currently shown, and if so, please explain how each diagnostic criteria is or is not satisfied.  If another psychological disability is show, whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is related to active service.

c. In forming the requested opinions, the examiner is asked to review and discuss the lay statements of the Veteran, in the claims file and during his June 2013 travel board hearing, the September 2009 SSA disability determination report, and the medical evidence of record, to include the VA medical records and opinions, and the private medical opinions of M. W. C., M.S.W., L.C.S.W. and W. W. A., Psy.D.

3. Thereafter, readjudicate the service connection claim on appeal.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


